t c memo united_states tax_court interhotel company ltd torrey hotel enterprises inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date m and thei were partners in ihcl ihcl was formed in to hold interests in both pgl and plh which were partnerships formed for the purpose of constructing owning and managing separate hotel towers of a resort complex located adjacent to the then-unbuilt san diego convention center ihcl's partnership_agreement provided that upon liquidation the liquidation proceeds would be distributed only to those partners having positive capital accounts ihcl's partnership_agreement did not require the partners to restore any deficits in their capital accounts upon liquidation of the partnership in d agreed to invest dollar_figure million in ihcl in exchange for a 15-percent interest in ihcl together with a special_allocation of percent of ihcl's income and losses upon d's entry as a partner in ihcl m withdrew as a partner of ihcl and thei's interest in ihcl was reduced d encountered financial difficulties in the special_allocation of gains and losses to d was terminated thereafter the gains and losses of ihcl were allocated to thei and d pro_rata in accordance with their partnership interests following this allocation a substantial deficit balance existed in thei's partnership capital_account on date m purchased d's interest in ihcl and thereafter succeeded to d's then-positive partnership capital_account of dollar_figure million at that time thei had a negative dollar_figure million partnership capital_account upon m's reentry into ihcl ihcl's partnership_agreement was amended to provide that ihcl's income would be allocated first to partners having negative capital_account balances and then to the partners pro_rata no amendment was made to ihcl's partnership_agreement with respect to the allocation of losses distributions of cash-flow or liquidating distributions ihcl's information_return reported an allocation of percent of ihcl's income to d up to date and thereafter an allocation of percent to thei respondent determined that percent of ihcl's income after date should be reallocated to m as d's successor in ihcl held respondent's reallocation of percent of ihcl's income to m for the period in issue is sustained see sec_704 i r c j clancy wilson for petitioner paul b burns and gretchen a kindel for respondent memorandum findings_of_fact and opinion jacobs judge respondent issued a notice of final_partnership_administrative_adjustment fpaa on date in relevant part respondent proposed increasing by dollar_figure the determined that interhotel co ltd the partnership whose in addition to the amounts at issue respondent also continued reported distributive_share of allowable ordinary_income of douglas f manchester mr manchester with respect to interhotel co ltd ihcl a california limited_partnership for the taxable_year as a result of this proposed increase respondent determined that mr manchester as a partner of ihcl should also be subject_to adjustments for alternative_minimum_tax and tax preference items totaling dollar_figure the issues for decision are whether ihcl's allocation of the partnership items at issue either has substantial economic_effect or is consistent with the partners' interests in ihcl for the reasons set forth herein our responses to both inquiries are in the negative therefore we sustain respondent's reallocation unless indicated otherwise all section references are to the internal_revenue_code as in effect for the year under consideration all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference continued earnings are at issue here had ordinary_income from its business activities in the amount of dollar_figure not dollar_figure as reported on its form_1065 for taxable_year in addition respondent determined that the partnership was entitled to other deductions professional fees in the amount of dollar_figure instead of the dollar_figure reported for the same year the parties resolved these issues by agreement prior to trial torrey hotel enterprises inc thei the tax_matters_partner of ihcl and petitioner in this case is a california corporation all of the outstanding shares of stock of thei were directly or indirectly owned or controlled by mr manchester or members of his family douglas f manchester plh and pgl in date mr manchester and his related companies formed pacific landmark hotel ltd plh a california limited_partnership plh was formed for the purpose of constructing owning and managing the first of two hotel towers of a resort complex located adjacent to the then-unbuilt san diego convention center the first hotel tower was completed in date mr manchester formed another limited_partnership pacific gateway ltd pgl for the purpose of constructing owning and managing the second hotel tower in date pgl commenced construction of the second hotel tower it was completed in date ihcl and thei mr manchester formed ihcl to hold interests in plh and pgl under the agreement of limited_partnership of ihcl dated date the ihcl original agreement the general and tax_matters_partner of ihcl was thei which had a 999-percent interest in ihcl as a general_partner and a 99-percent interest as a limited_partner mr manchester held the remaining 001-percent interest in the home savings co home savings agreed to provide dollar_figure million to be used as permanent financing for the first hotel tower and as construction financing for the second hotel tower as a condition for its loans home savings required mr manchester and his businesses to put up a letter_of_credit for dollar_figure million thei through ihcl arranged for the dollar_figure million letter_of_credit issued by security pacific national bank in exchange ihcl received a 354-percent limited_partnership_interest in both plh and pgl dondi in date dondi properties dondi which was controlled by vernon savings and loan association vernon invested in ihcl dondi received a 15-percent limited_partnership_interest in ihcl in exchange for its agreement to provide dollar_figure million to the capital of ihcl as a result of this transaction thei's limited_partnership share in ihcl was decreased from percent to percent mr manchester withdrew from ihcl the entry of dondi was reflected in a restated and amended agreement of limited_partnership of ihcl dated date pursuant to the ihcl original agreement thei was required to contribute certain letters of credit to the capital of ihcl thei did not however receive any credit to its capital_account as a result of the issuance of any letter_of_credit pursuant to the ihcl original agreement mr manchester was required to contribute dollar_figure to the capital of ihcl the record does not indicate whether mr manchester in fact made such a contribution the ihcl restated agreement that agreement allocated percent of the net losses of ihcl to dondi and the other percent to thei as the general_partner after a period of approximately years the net losses were to be allocated to the partners on a pro_rata basis the income of ihcl was allocated to the partners dondi and thei in the same ratio as net losses the allocation was to continue until such time as ihcl's cumulative income equaled ihcl's cumulative losses thereafter ihcl's income would be allocated to the partners pro_rata and in proportion to earlier distributions in contrast to the allocations of income sec_5 of the ihcl restated agreement made the following provisions for actual distributions distribution of cash available for distribution cash available for distribution as defined in section when distributed from time to time shall be distributed to the partners as follows first upon the release of the letters of credit by the lender as referred to in sub sec_4 a then to the general_partner up to the amount to which the general_partner is entitled under sec_4 a second to the repayment of any special loans pro_rata up to the full amount of the total principal_amount of such special loans plus accrued but unpaid interest thereon thereafter any remaining sum shall be distributed to the partners pro_rata ihcl maintained capital accounts for each of its partners in accordance with sec_4 of the ihcl restated agreement that provision states in part capital accounts of partners an individual capital_account shall be maintained for each partner to which shall be credited the contributions of such partner to capital of the partnership in the event a partner transfers all or any portion of its partnership_interest as permitted by this agreement the transferee shall succeed to the individual capital_account and capital_account balance of the transferor to the extent that such individual capital_account and capital_account balance relate to the transferred partnership_interest in connection with dondi's entry into ihcl the limited_partnership agreements of pgl and plh were amended to allocate dollar_figure percent of their losses to ihcl at the same time an additional provision section minimum_gain_chargeback was inserted into each of the ihcl plh and pgl partnership agreements that provision stated in part b to the extent that the deficit capital_account balances of one or more partners attributable to nonrecourse_deductions and determined after applying subparagraph a exceeds sic minimum gain such partners shall be allocated net_income or items thereof in accordance with proposed or final treasury regulations promulgated under sec_704 of the code to the extent of and in proportion to the amounts of such differences the partnership agreements of ihcl plh and pgl all required that upon liquidation distributions to their partners were to be made in accordance with the partners' positive capital_account balances for example the ihcl restated agreement provided that liquidation proceeds were to be used first to pay debts and establish reserves thereafter sec_5 of the ihcl restated agreement directed liquidation proceeds to go-- to the payment to the partners who have positive capital_account balances in proportion to their positive capital_account balances of an amount equal to the sum of the positive balances in the partners' capital accounts as of the date of such distribution after giving effect to all contributions distributions and allocations of net_income net_loss and gain for all periods including the period during which such distribution occurs as of date thei had a beginning capital_account value of zero for it had a negative capital_account value or balance of dollar_figure for both its general and limited_partnership interests for the next years its negative capital_account balance consistently exceeded dollar_figure million during the year at issue thei did not have a positive capital_account balance by date dondi had contributed dollar_figure million to ihcl and agreed to pay the dollar_figure million balance in subsequent quarterly installments dondi however encountered difficulties and failed to make its payment due_date accordingly in date thei gave dondi written notice under sec_4 d of the ihcl restated agreement that dondi's allocation of percent of ihcl's losses was terminated the ihcl restated agreement then allocated the net losses of ihcl to the partners pro_rata in accordance with their partnership interests thereafter percent of the losses were allocated to dondi reflecting its limited_partnership_interest and percent of the losses were allocated to thei reflecting both its general and limited_partnership interests this reallocation of losses created the substantial deficit balance in thei's capital_account with ihcl marriott corp in date the marriott corp became a partner in plh and pgl it contributed cash and made loan guaranties to those partnerships in exchange for a 5-percent general_partnership interest in each marriott also received an allocation of percent of net losses from plh and initially percent of net losses from pgl these allocations reduced the losses previously allocated to ihcl the allocation of income however remained unchanged with regard to ihcl percent of that partnership's income continued to be allocated to dondi at the end of thei had a total deficit in its capital_account of dollar_figure while dondi had a positive capital_account of dollar_figure as a result of these reallocations at the beginning of the capital accounts of ihcl indicated a negative capital_account totaling dollar_figure for thei and a positive capital_account of dollar_figure for dondi transfer to fdic and mr manchester on date pursuant to ongoing settlement negotiations dondi transferred its 15-percent limited_partnership_interest in ihcl to the federal deposit insurance corporation fdic as receiver for vernon fdic then transferred this interest in ihcl to mr manchester in exchange for his dollar_figure million payment a first amendment to the ihcl restated agreement dated date admitted mr manchester as a substitute limited_partner dondi's positive capital_account was also transferred to fdic and then to mr manchester as a result thei held a 1-percent interest as general_partner and an 84-percent interest as a limited_partner mr manchester held the remaining percent in limited_partnership interests the following day the parties executed a second amendment to the ihcl restated agreement the second amendment provided that ihcl's income would be allocated first to the partners who had negative capital_account balances and thereafter to the partners pro_rata the second amendment however made no pertinent changes to the preexisting allocation of gain allocation of loss distribution of cash-flow from operations distribution of cash from sale or refinancing or liquidating distributions ihcl's return following execution of the second amendment percent of ihcl's income was allocated to thei in view of its negative capital_account ihcl accordingly filed a information_return reporting the allocation of percent of net_income to dondi through date the date dondi's interest was transferred to mr manchester the return reflected that after date ihcl had allocated percent of its income to thei the fpaa respondent did not accept the allocation of the second amendment to the ihcl restated agreement to the extent that percent of partnership income was allocated to thei rather respondent determined that mr manchester should be allocated percent of ihcl's net_income for the period after date accordingly respondent proposed that mr manchester's distributive_share of ihcl's income be increased by dollar_figure and that his share of tax preference items be increased by dollar_figure the reallocation of income reflects the original allocation of income and losses to dondi percent to thei and percent to mr manchester as dondi's successor the fpaa stated that the adjustments in the distributive shares are determined in accordance with the partners' interest in the partnership as the partnership has not shown that the allocation per the return is an allowable allocation under the provisions of the internal_revenue_code opinion in order to determine whether ihcl's allocation of the partnership items at issue either has substantial economic_effect or is consistent with the partners' interests in the partnership we must preliminarily review several basic principles of partnership_taxation i partnership_taxation a general principles sec_701 provides that a partnership is not liable for federal income taxes instead persons carrying on business as partners are liable in their separate or individual capacities for the income taxes arising from partnership operations in determining his income_tax a partner must take into account his distributive_share of each item of partnership income gain loss deduction and credit sec_702 each partner is taxed on his distributive_share of partnership income without regard to whether the income is actually distributed to him sec_1 a income_tax regs sec_704 provides the framework for the determination of a partner's_distributive_share of partnership income gain loss deductions or credits of the partnership in general the partnership_agreement determines a partner's_distributive_share of these items sec_704 these provisions provide a great deal of flexibility to taxpayers who do business in the form of a partnership partners have great latitude in determining themselves by their partnership_agreement what their distributive shares will be 80_tc_843 however the partners' ability to make special allocations of partnership items is not unrestricted the allocation of partnership interests must have substantial economic_effect sec_704 moreover if the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect then the partner's_distributive_share of these items shall be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances sec_704 thus in the absence of substantial economic_effect the commissioner can reallocate partnership items in accordance with the partners' interests in the partnership as determined under sec_1_704-1 income_tax regs in the instant case respondent determined that the allocation of all of ihcl's income for the latter part of to thei lacks substantial economic_effect and is not deemed to be in accordance with thei's interest in ihcl therefore respondent reallocated percent of ihcl's income for the period following date to mr manchester petitioner disputes this reallocation b the sec_704 regulations the sec_704 regulations describe in detail not only the circumstances in which a partnership's allocations will have substantial economic_effect but also the manner of determining a partner's_interest_in_the_partnership substantial economic_effect a basic principles to have substantial economic_effect the partnership_allocations must reflect the actual division of income or loss among the partners when viewed from the standpoint of economic rather than tax consequences goldfine v commissioner supra pincite to this end the regulations provide that an allocation has substantial economic_effect if in the event there is an economic benefit or burden that corresponds to an allocation the partner receiving that allocation receives the corresponding benefit or burden sec_1_704-1 income_tax regs additionally the economic_effect of the allocation must be substantial this requires a reasonable possibility that the allocation or allocations will affect substantially the dollar amounts to be received by the partners from the partnership independent of tax consequences sec_1_704-1 income_tax regs b capital accounts determinations of substantial economic_effect as well as determinations of a partner's_interest_in_the_partnership depend upon an analysis of the partners' capital accounts generally speaking a partner's capital_account represents the partner's equity_investment in the partnership the capital_account balance is determined by adding the amount of money that the partner contributes to the partnership the fair_market_value of property the partner contributes net of liabilities to which the property is subject or which are assumed by the partnership and any allocations of partnership income or gain a partner's capital_account is decreased however by the amount of money that the partnership distributes to the partner and by the amount of any allocation to such partner of losses and deductions the capital_account is also reduced by the fair_market_value of property distributed to the partner net of any liability that the partner assumes or to which the property is subject sec_1 b iv income_tax regs conceptually if a partner has a positive capital_account on the date of liquidation the partnership owes him that amount if however the partner has a negative capital_account on the date of liquidation the partner in theory owes that amount to the partnership--or as a practical matter to those partners having positive capital accounts c the three tests of economic_effect the regulations governing the economic_effect of partnership_allocations contain three tests that in a sense serve as safe harbors partnership_allocations are deemed to have economic_effect if they are made pursuant to a partnership_agreement that meets the requirements of any one of these tests an understanding of how these tests operate helps to establish the background for the parties' contrasting arguments the basic test the basic test for economic_effect is set forth in the regulations sec_1_704-1 income_tax regs provides in general that an allocation will have economic_effect if the partnership_agreement contains provisions that require the determination and maintenance of the partners' capital accounts are to be in accordance with the rules of sec_1 b iv income_tax regs upon liquidation of the partnership the proceeds of liquidation are to be distributed in accordance with the partners' positive capital_account balances and upon liquidation of the partnership all partners having a deficit capital_account must restore the amount of the deficit balance to the partnership these three requirements are a distillation of earlier case law in which this court analyzed whether partnership_allocations possessed substantial economic_effect see eg 55_tc_395 54_tc_1621 with respect to the case before us the parties agree that the ihcl restated agreement complies with the first two requirements the agreement provides that the partners' capital accounts will be properly maintained and that liquidation proceeds will go to the partners in proportion to their positive capital accounts with respect to the third requirement however neither the ihcl restated agreement nor any of its amendments include a provision requiring the partners to restore any deficits in their capital accounts to the partnership upon liquidation accordingly it is undisputed that the ihcl allocation at issue does not meet the basic test of substantial economic_effect alternative test of economic_effect the regulations provide an alternative test of economic effect--one which accommodates the existence of limited_partnerships limited_partnership agreements usually provide specific limits upon the amount the limited partners are required to contribute to the partnership these limits on liability however are inconsistent with the requirement in the basic test that upon liquidation each partner must agree to repay any deficit in that partner's capital_account consequently the alternative test for economic_effect provides that allocations of a limited_partnership may have economic_effect even in the absence of an unlimited deficit restoration requirement the alternative test begins by incorporating the first two parts of the basic test as with the basic test the partnership_agreement must provide for properly maintained capital accounts it must also provide that the proceeds of liquidation are to be distributed in accordance with the partners' positive capital_account balances however instead of a negative capital_account makeup requirement the alternative test mandates a hypothetical reduction of the partners' capital accounts specifically the alternative test requires that capital accounts must be reduced for any distributions that as of the end of the year reasonably are expected to be made to the extent that such distributions exceed reasonably expected increases to the partner's capital_account sec_1_704-1 income_tax regs by requiring a prospective reduction of capital accounts the alternative test serves to preclude a limited_partner from timing the receipt of deductible partnership expenses in a way that permits the partner to accumulate negative capital accounts that the partner is not required to repay additionally under the alternative test the partnership_agreement must provide for a qualified_income_offset qio a qio provision automatically allocates income including gross_income and gain to a partner who has an unexpected negative capital_account either as a result of partnership operations or as a result of making the adjustment for reasonably expected reductions the qio must operate in an amount and manner sufficient to eliminate such deficit balance as quickly as possible sec_1_704-1 flush language income_tax regs in the present case neither the ihcl original agreement nor the ihcl restated agreement contains a provision requiring capital_account adjustments for reasonably expected distributions or a qualified_income_offset to be sure the second amendment to the ihcl restated agreement does provide for a net_income allocation to pay off thei's deficit capital_account however the second amendment falls short of the requirements for a qio the second amendment allocates only net_income not a pro_rata portion of each item of partnership income allocated in an amount and manner sufficient to eliminate such deficit balance as quickly as possible sec_1_704-1 income_tax regs thus the second amendment was not designed to provide a prompt repayment of unforeseen negative capital accounts rather the partners are permitted to accumulate very large deficit accounts over a number of years petitioner does not seriously argue otherwise consequently the ihcl partnership_allocations fail to meet the alternative test of economic_effect economic equivalence test there is another economic_effect safe_harbor which is of limited application referred to as the economic equivalence test sec_1_704-1 income_tax regs provides that in the event that an allocation would produce the economic equivalent of meeting the basic test for economic_effect it will be deemed to have economic_effect even if it does not otherwise meet the formal requirements of the basic test this economic equivalence test is likely to be met only by the least complicated partnerships here neither party maintains that the allocations in this complex multitiered partnership situation would have the equivalent economic_effect of meeting the basic test to the contrary the existence of large deficit capital accounts with no obligation to repay would appear to preclude the meeting of that test here thus the ihcl partnership fails to meet this safe_harbor test partners' interests in the partnership the general_rule sec_704 provides that an allocation of partnership income gain loss deductions or credit or item thereof that does not meet the requirements for substantial economic_effect will be determined in accordance with the partner's_interest_in_the_partnership this requirement although less specific than the test for economic_effect nevertheless requires that partnership_allocations be analyzed on the basis of their actual economic impact accordingly the regulations provide that an examination of a partner's_interest_in_the_partnership shall be made by taking into account all facts and circumstances relating to the economic arrangement of the partners sec_1_704-1 income_tax regs there is however a specific provision in the regulations on which petitioner and respondent both rely to demonstrate the correctness of their respective positions in this case to this provision we now turn special rules for determining partners' interests the partners' interest regulations contain a special provision for certain determinations in ascertaining the partner's_interest_in_the_partnership this special provision applies only when a partnership's allocations lack economic_effect under sec_1_704-1 income_tax regs to satisfy this special provision the partnership_agreement must meet the first two parts of the basic test for economic_effect that is the agreement must provide both that capital accounts are to be properly maintained and that liquidating distributions will be made only to partners with positive capital accounts when these conditions are met the special provision may be applied to determine whether the allocations are in accordance with partnership interests under the special provision a partner's interest is measured by comparing the amount the partner would receive in a hypothetical liquidation at the end of the current_year with the amount the partner would have received in a liquidation at the end of the prior year this is referred to as the comparative liquidation test specifically the partner's interests in the partnership with respect to the portion of the allocation that lacks economic_effect will be determined by comparing the manner in which distributions and contributions would be made if all partnership property were sold at book_value and the partnership were liquidated immediately following the end of the taxable_year to which the allocation relates with the manner in which distributions and contributions would be made if all partnership property were sold at book_value and the partnership were liquidated immediately following the end of the prior taxable_year and adjusting the result for the items described in and of paragraph b ii d of this section a determination made under this paragraph b iii will have no force if the economic_effect of valid allocations made in the same manner is insubstantial under paragraph b iii of this section sec_1_704-1 income_tax regs under the comparative liquidation test if allocation of an item of partnership loss or deduction is at issue the regulation requires that the loss or deduction be attributed to the partner who would be required to make up a deficit in partnership assets upon liquidation both parties maintain that this comparative liquidation test applies to show that their allocation schemes are in accordance with the partners' interests the manner in which each applies the test however differs respondent's application of the comparative liquidation test is somewhat less complex than petitioner's accordingly we consider respondent's contentions first c respondent's contentions respondent asserts that the comparative liquidation test of sec_1_704-1 income_tax regs supports the allocation of all partnership income to mr manchester as set forth in the fpaa first respondent contends that if all ihcl's assets had been sold at the end of the net liquidation proceeds would have been dollar_figure this amount using stipulated figures is computed as follows assets cash dollar_figure investment in landmark big_number investment in gateway big_number unamortized organization costs big_number total assets dollar_figure liabilities accounts_payable total liabilities net_proceeds big_number big_number big_number on brief respondent eliminated the unamortized organization costs thus respondent's figures for total assets and net_proceeds are dollar_figure less than indicated above without passing upon the correctness of this omission we have included these costs in order to make respondent's and petitioner's figures more easily comparable next respondent contends that if all the ihcl assets had been sold at the end of the net liquidation proceeds would have been dollar_figure this amount is computed as follows assets cash investment in landmark investment in gateway note receivable from thei unamortized organization costs total assets dollar_figure big_number big_number big_number big_number dollar_figure liabilities accounts_payable total liabilities net_proceeds big_number big_number big_number respondent asserts that at the end of the first year all the liquidation proceeds would have gone to dondi which was the only partner to have a positive capital_account further respondent claims the amount available upon liquidation is dollar_figure less than the capital_account balance of dollar_figure for dondi respondent points out that because there is no provision in the ihcl restated agreement for a deficit makeup thei would not have been required to make up the shortfall although it had a negative capital_account totaling dollar_figure at the end of the second year the net_book_value of ihcl's assets exceeded dollar_figure million respondent contends that under the ihcl restated agreement all of the increase in book_value would have been distributed to mr manchester as successor to dondi's interest in ihcl because mr manchester was the only partner with a positive capital_account at the end of respondent points out that the amount available for distribution is approximately dollar_figure million less than the positive balance in mr manchester's capital_account again because the ihcl restated agreement does not contain a deficit makeup provision thei would not have been required to make up the shortfall respondent concludes that the application of the ihcl restated agreement supports the determination made in the fpaa--that mr manchester who at the end of had the only positive capital_account in ihcl would have been the only party to receive liquidation proceeds accordingly all the post-date income of ihcl must be allocated to him because he is the sole partner with a positive capital interest in ihcl d petitioner's contentions petitioner disagrees with respondent's conclusions petitioner contends that respondent has erroneously failed to include in the deemed liquidation proceeds approximately dollar_figure million for both and as minimum gain allocations petitioners' argument requires further exploration of the partnership allocation regulations specifically as they relate to allocations of nonrecourse_deductions partnership_minimum_gain a nonrecourse debt is one in which the lender upon the debtor's default has as its only recourse the institution of foreclosure proceedings with respect to the property securing the debt in a nonrecourse debt situation the lender has agreed that it will not maintain a collection action against the debtor personally thus if the value of the property securing the debt falls below the amount of the debt it is the lender and not the debtor who bears the risk of loss nevertheless it is well settled that nonrecourse liabilities incurred to acquire property will constitute a part of the debtor's cost_basis in the property it has purchased 331_us_1 accordingly the debtor may claim deductions attributable to that debt--such as deductions for depreciation however when the debtor disposes of the property the debtor must include in its amount_realized from the disposition of the property the amount of any nonrecourse debt to which the property is subject thus if the debtor has taken deductions such as depreciation_deductions that have lowered its cost_basis in the property to an amount less than the amount of the nonrecourse debt the debtor must recognize gain at least to the extent that its basis is exceeded by the amount of debt secured_by the property 461_us_300 these nonrecourse debt principles apply to partnerships not surprisingly application of these rules to partnership_allocations produces some fairly complicated situations if a partnership has a purchaser's basis in an asset is initially it sec_3 cost sec_1012 the supreme court in 331_us_1 established that the cost_basis of an asset includes nonrecourse indebtedness borrowed to purchase the asset see 47_tc_340 the internal_revenue_code provides that the basis is to be adjusted to take into account certain factors such as deductions for depreciation under sec_167 sec_1016 provides that such deductions lower the amount of the purchaser's basis in the property acquired properties with nonrecourse debt the partnership's deduction of expenses associated with these properties--such as expenses for depreciation--may lead to a situation where the amount of nonrecourse debt exceeds the partnership's basis in the properties securing that debt such deductions--called nonrecourse_deductions --per se do not have economic_effect the lack of economic_effect arises from the fact that the lender and not the partnership or its partners bears the economic risk of loss with respect to the nonrecourse_deductions minimum_gain_chargeback as applicable to the taxable_year at issue there are temporary regulations governing the allocation of deductions attributable to nonrecourse debt these regulation provisions are set forth as sec_1_704-1t and temporary income_tax regs fed reg date the regulatory provisions involve the concepts of minimum gain and minimum gain chargebacks these provisions represent the application of the principle of commissioner v tufts supra in a partnership context minimum gain is created when a partnership claims deductions such as deductions for depreciation that decrease the partnership's basis in a given property to an amount less than the balance of the nonrecourse debt incurred in the acquisition of that property the event that triggers a minimum_gain_chargeback is a decrease in partnership_minimum_gain that can occur for example when a partnership disposes of property in respect of which the partnership's nonrecourse indebtedness exceeds the partnership's basis it is this type of event that under tufts triggers the realization of gain by the partnership at least to the extent the amount of the partnership's acquisition_indebtedness exceeds the partnership's basis in that property for example assume that a partnership owed dollar_figure million in nonrecourse debt that it used to acquire depreciable_property if the partnership then claimed a dollar_figure depreciation deduction which would lower its dollar_figure million basis in the property to dollar_figure the dollar_figure the amount by which the debt exceeds the partnership's basis would be the minimum gain this dollar_figure is the potential gain that the partnership would realize as a minimum gain when the partnership disposes of that property thus if the lender foreclosed upon the property the partnership would realize at least a minimum gain of dollar_figure even though the partnership received no gain in an economic sense the dollar_figure minimum_gain_chargeback is the minimum gain as allocated to the partners in proportion to the amount of their distributive_share of the nonrecourse_deductions thereby increasing their partnership capital accounts allocation of such specifically sec_1_704-1t temporary continued gain to the partners also increases the partners' exposure to income_taxation on the amounts of the gain petitioner's application of minimum gain provisions to a tiered-partnership allocation petitioner maintains that the minimum_gain_chargeback provisions of section in the ihcl restated agreement would require ihcl to realize approximately dollar_figure million in minimum gain chargebacks in the deemed liquidation petitioner's assertion is based on the following theory although ihcl owned no nonrecourse property itself it had ownership interests in plh and pgl which continued income_tax regs fed reg date provides e minimum gain chargeback-- in general if there is a net decrease in partnership_minimum_gain for a partnership taxable_year the partners must be allocated items of partnership income and gain in accordance with this paragraph b iv e minimum_gain_chargeback allocations required pursuant to minimum_gain_chargeback if a minimum_gain_chargeback is required for a partnership taxable_year then each partner must be allocated items of income and gain for such year and if necessary for subsequent years in proportion to and to the extent of an amount equal to the greater of-- i the portion of such partner's share of the net decrease in partnership_minimum_gain during such year that is allocable to the disposition of partnership property subject_to one or more nonrecourse liabilities of the partnership or ii the deficit balance in such partner's capital_account at the end of such year did own such properties petitioner then posits that ihcl's ownership of interests in these lower tier_partnerships is in effect a proportionate ownership_interest in the properties of those lower tier_partnerships as well petitioner points to the regulations governing allocation of nonrecourse_deductions these expressly provide a look-through_rule for situations involving tiered partnerships petitioner posits that for purposes of the nonrecourse_deductions the look-through_rule is designed to produce the same consequences for the upper_tier_partnership in this case ihcl that would have resulted had ihcl directly held its proportionate share of the properties owned by pgl and plh petitioner reasons that under these regulations had plh or pgl incurred minimum gains on the disposition of their property ihcl would be required to realize its proportionate share of those gains sec_1_704-1t temporary income_tax regs fed reg date see t d 1989_1_cb_180 petitioner further contends that ihcl should be treated as owning its proportionate share of plh's and pgl's assets for purposes of the comparative liquidation test of sec_1 b iii income_tax regs thus according to petitioner a deemed liquidation of ihcl would imply a deemed liquidation of plh and pgl as well as a result the disposition of those nonrecourse properties upon the liquidations of plh and pgl would trigger minimum gain chargebacks to ihcl in making its point petitioner uses the same figures as respondent petitioner augments those figures however with substantial amounts of minimum gain chargebacks for both and first petitioner contends that if all of ihcl's assets had been liquidated at the end of the net liquidation proceeds would have been dollar_figure this amount is computed as follows assets cash dollar_figure organization costs big_number investment in pacific gateway big_number investment in pacific landmark big_number liabilities big_number subtotal big_number minimum_gain_chargeback from pacific landmark1 big_number distributable liquidation proceeds at book_value big_number petitioner's figures include only minimum gain chargebacks traceable to the plh partnership apparently s d hotels one of pgl's partners guaranteed the payment of pgl's obligation to home savings this guaranty restricted use of pgl's nonrecourse_deductions to s d hotels which bore the economic risk of loss on the property see sec_1_704-1t temporary income_tax regs fed reg date petitioner then contends that dollar_figure of the minimum_gain_chargeback would be used first to eliminate thei's negative capital_account the balance of the minimum_gain_chargeback plus the liquidation proceeds would then be distributed pursuant to the ihcl restated agreement as it was in effect during thus according to petitioner percent or dollar_figure would be allocated to thei and percent or dollar_figure would be allocated to dondi these allocations when added to the previously accumulated capital accounts result in a total capital of dollar_figure--the amount of the previously identified liquidation proceeds petitioner maintains that a liquidation of all of ihcl's assets at the end of would yield proceeds of dollar_figure this amount is computed as follows deemed liquidation cash organization costs note receivable from thei investment in pacific gateway investment in pacific landmark liabilities subtotal dollar_figure big_number big_number big_number big_number big_number big_number minimum_gain_chargeback from pacific landmark big_number distributable liquidation proceeds at book_value big_number this dollar_figure amount is dollar_figure more than that for the previous year consisting of an additional dollar_figure in minimum gain chargebacks plus partnership income for of dollar_figure the total liquidation proceeds as determined by petitioner would again eliminate thei's negative capital_account these allocations when added to the previously accumulated capital accounts result in a total capital of dollar_figure--the amount of the previously identified liquidation proceeds available for distributions would be made in accordance with the ihcl restated agreement as it read at the end of petitioner asserts that because the second amendment precluded mr manchester from receiving any net_income for thei the only other partner in ihcl would be allocated percent of such income e does the comparative liquidation test contemplate a liquidation of the lower tier_partnerships the difference between respondent's and petitioner's theories of the comparative liquidations arises from petitioner's contention that a deemed liquidation of ihcl must also involve a deemed liquidation of plh and pgl the lower tier_partnerships and the resulting minimum gain chargebacks under the facts of this case however we do not believe that the comparative liquidation test permits a deemed liquidation of ihcl to include a deemed liquidation of plh and pgl sec_704 provides that we must determine the interests of the partners in accordance with all relevant facts and circumstances ihcl had a 354-percent interest in each of the lower tier_partnerships as a limited_partner with only a minority interest in each of the lower tier_partnerships ihcl could not control the lower tier_partnerships thus it could not force partnership_minimum_gain chargebacks by requiring plh and pgl to dissolve or to dispose_of their property in a way that caused a decrease in partnership minimum gain--and resulting chargebacks to ihcl sec_11 and sec_15 of the ihcl restated agreement provide that no partner has the right to sell substantially_all the assets or cause a dissolution of plh rather under those provisions of the ihcl restated agreement an effective election to sell the assets of the partnership or to dissolve it could come about only with the concurrence of the majority of the limited partners the permission of the general_partner the permission of the san diego public authorities and the permission of any lender who had the right to approve such a dissolution the statutory framework of the california corporations code permits a partner to dissolve its partnership only in similarly limited circumstances section of the california corporations code west provides in pertinent part section nonjudicial dissolution a limited_partnership is dissolved and its affairs shall be wound up upon the happening of the first to occur of the following a at the time or upon the happening of events specified in the partnership_agreement b except as otherwise provided in the partnership_agreement written consent of all general partners and a majority in interest of the limited partners likewise sec_708 of the internal_revenue_code provides for a termination of a partnership if within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in the partnership capital or profits sec_708 cf revrul_87_50 1987_1_cb_157 revrul_87_ 1987_1_cb_158 if ihcl were to liquidate it would not have the power to compel plh or pgl to dissolve nor could ihcl otherwise require plh or pgl to transfer its assets either directly or indirectly those properties would remain under the control of plh and pgl upon liquidation ihcl could distribute only its partnership interests in plh or pgl the distinction between a partner's interest in a partnership and the partner's lack of interest in partnership property is basic california law follows general_partnership law in providing that an interest in a limited_partnership is personal_property and a partner has no interest in specific partnership property cal corp code sec west supp federal tax law makes a similar distinction between interests in partnerships and the holdings of partnerships as some commentators have explained for purposes of the internal_revenue_code the transferred interest is treated as a separate intangible asset detached from the assets of the partnership accordingly the various code provisions governing the amount and character of gain_or_loss basis and holding_period operate with respect to the transferred partnership_interest rather than the underlying partnership assets mckee et al federal taxation of partnerships and partners par pincite 3d ed we believe that because ihcl could not force plh and pgl to dispose_of the property that generated the nonrecourse_deductions petitioner's argument fails there would be no decrease in plh's or pgl's minimum gain upon a deemed liquidation of ihcl sec_1_704-1t temporary income_tax regs fed reg date thus there would be no minimum_gain_chargeback to ihcl sec_1_704-1t temporary income_tax regs fed reg date correspondingly there would not be as petitioner contends an increase in the partners' capital accounts sufficient both to eliminate thei's deficit account and to pay the positive capital_account of mr manchester to the contrary petitioner has failed to refute respondent's position that mr manchester alone would be eligible to receive any gain upon liquidation of the partnership under the ihcl restated agreement that agreement mandates that upon liquidation distributions are to be made in accordance with the partners' positive capital_account balances accordingly we reject petitioner's argument that allocation of partnership income to thei is in accordance with the comparative liquidation test of sec_1_704-1 income_tax regs in this case we expressly do not decide whether the comparative liquidation test in sec_1_704-1 income_tax regs would take into account the dissolution of lower tier_partnerships when the upper_tier_partnership whose allocations are at issue can compel such a dissolution f the facts and circumstances regulations both parties have made alternative arguments dependent upon other factors listed in the regulations as appropriate for consideration in resolving issues of partners' interests the four factors to be considered are the partners' relative contributions the partners' interests in economic profits and losses the partners' interests in cash-flow and other nonliquidating distributions and the partners' rights to distributions of capital upon liquidation sec_1_704-1 income_tax regs in this case petitioner has failed to establish that these four factors support its position that thei rather than mr manchester should be allocated substantially_all percent of ihcl's income for the period after date as to the first factor ie contributions neither thei nor mr manchester except for a possible dollar_figure contribution made any contributions to ihcl to be sure thei participated in some manner in acquiring a loan guaranty for ihcl but thei was given no credit in its capital_account for such an endeavor mr manchester invested dollar_figure million but he did so to acquire dondi's interest in ihcl he did not invest in ihcl himself in regard to the second factor ie the partners' interests in economic profits and losses although the second amendment to the ihcl restated agreement allocated all net_income to thei petitioner has failed to refute respondent's determination that this allocation did not comport with the partners' interests the third factor ie dealing with cash-flow is addressed in paragraph of the second amendment to the ihcl restated agreement it provides that partnership cash will be distributed first to pay off any special loans there apparently were none then to the partners to the extent of capital contributed and then to the partners pro_rata here thei has made no capital_contribution nor has thei received any cash and its potential pro_rata receipt of cash from the partnership is too attenuated for us to consider we have already seen that the fourth factor ie the right to capital on distribution favors mr manchester who had the only positive capital_account in summary this analysis of the facts and circumstances factors does not support petitioner's position that percent of ihcl's net_income for the period at issue is properly allocated to thei ii vecchio v commissioner petitioner asserts that this court has specifically approved the allocation of partnership income to repay negative capital accounts in 103_tc_170 but vecchio is not a blanket approval of allocations to offset any negative capital_account the present case materially differs from vecchio here thei was always subject_to the provision in the ihcl restated agreement that liquidating distributions would go to the partners with positive capital accounts in contrast the partnership_agreement in vecchio provided that upon sale of the real_property or liquidation the limited_partner was to receive a return of its investment as well as payment of its negative capital_account balance before distributions could be made to the other partners we therein approved an allocation of income to restore a negative capital_account a number of other facts and circumstances underscore the differences between vecchio and the situation here in vecchio the limited_partner invested dollar_figure in the partnership it did so as an independent investor in the instant case thei never made an affirmative investment in ihcl thei in fact appears to be no more than an accommodation entity established and controlled by its partner mr manchester to serve his interests additionally in this case there is no specific cash like the dollar_figure at issue in vecchio available to pay both thei for its negative capital_account and mr manchester for his positive capital_account to the contrary as demonstrated above it would appear impossible for ihcl to obtain a sufficient amount of money because ihcl lacked the power to force the liquidation of the lower tier_partnerships petitioner has attached to its reply brief several schedules c derived from exhibits admitted at trial petitioner makes reference to these schedules in an attempt to demonstrate continued under these circumstances we conclude that petitioner's reliance upon vecchio is misplaced iii respondent's prior activities do not require a different result petitioner argues that respondent accepted its partnership_allocations and capital_account entries prior to petitioner asserts that this acquiescence underscores the strength of its argument that thei should be allocated all the net_income for the period following date we disagree in general the fact that a taxpayer's treatment of an item on a tax_return in a prior year is accepted by the commissioner's agents in audits of the taxpayer's prior return does not preclude or estop the commissioner in a later year from determining that an item should be treated differently see 713_f2d_347 8th cir affg tcmemo_1982_451 338_f2d_968 4th cir affg per curiam tcmemo_1964_58 67_tc_612 60_tc_368 affd 519_f2d_1280 10th cir continued that a liquidation of pgl and plh would provide adequate cash to pay off thei's negative capital_account repay mr manchester's positive capital_account and leave a surplus of cash to be allocated pursuant to the 85-to-15 ratio specified in the ihcl restated agreement these schedules leave us with many unanswered questions especially with regard to the extremely large negative capital_account balances of pgl and plh petitioner's presentation of this argument has failed to convince us that upon liquidation of ihcl thei would have completely restored its negative capital_account petitioner further argues that in some instances representations made by respondent's counsel to the court precluded petitioner from presenting evidence regarding certain issues respondent raised on brief we have reviewed those instances most of those representations pertain to collateral issues that we have found it unnecessary to address instead we have decided this case on the basis of the issues presented at trial and fully briefed thereafter including the comparative liquidation test of sec_1_704-1 income_tax regs the facts_and_circumstances_test of sec_704 and the applicability of vecchio the issues raised by the pleadings place upon the taxpayer the burden of showing every necessary requirement to sustain its burden_of_proof 56_tc_248 in the instant case the fpaa as well as the applicable sections of the internal_revenue_code and regulations adequately set forth the matters petitioner was required to demonstrate in order to carry its burden_of_proof petitioner has failed to carry its burden of showing that respondent's reallocation of partnership income to mr manchester was erroneous to reflect the foregoing and the parties' concessions decision will be entered under rule
